      Case 4:18-cv-00323-RCC Document 136 Filed 11/17/20 Page 1 of 4



 1   WO
 2
 3
 4
                     IN THE UNITED STATES DISTRICT COURT
 5
                           FOR THE DISTRICT OF ARIZONA
 6
 7   Estate of Clinton Dewayne Smith, et al.,          No. CV-18-00323-TUC-RCC
 8                  Plaintiffs,                        ORDER
 9   v.
10
     John T. Shartle, et al.,
11
                    Defendants.
12
13
14          Pending before the Court is Defendant United States’ Motion for Temporary Stay of

15   Discovery Pending Resolution of Motion to Dismiss. (Doc. 111.) This matter has been fully

16   briefed. (Docs. 111, 118, 121.) This case has proceeded in an unusual manner, resulting in

17   the disjointed status of discovery that now exists between Defendant United States

18   (“Defendant United States”) and Defendants John Domitrovich, et al. (“Bivens

19   Defendants”). As fully outlined below, in the interests of promoting judicial economy and

20   resolving the current fragmentation in the discovery process, the Court grants the motion.

21          a. Relevant Facts

22          The procedural history of this case is extensive and will not be summarized in its

23   entirety here. There are, however, a number of points the Court wishes to highlight. On July

24   2, 2018, Plaintiffs filed their first Bivens complaint against two named wardens and seven

25   un-named defendants arising out of the death of Clinton Dewayne Smith. (Doc. 1.) Since

26   that time, Plaintiffs have filed several amended Bivens complaints against shifting

27   individual government employees, culminating in the operative fourth amended complaint

28   against sixteen Bivens Defendants. (Doc. 103.)
      Case 4:18-cv-00323-RCC Document 136 Filed 11/17/20 Page 2 of 4



 1
            In the interim, on June 20, 2019, Plaintiffs filed a separate Federal Tort Claims Act
 2
     (“FTCA”) action against the United States arising out of the same event. (Doc. 1, Case No.
 3
     CV-19-00325-TUC-RCC.) On June 28, 2019, the Court consolidated the two actions
 4
     pursuant to Local Rule 42. (Doc. 44.) After consolidation, Defendant United States filed its
 5
     Motion to Dismiss for Lack of Jurisdiction on October 5, 2019. (Doc. 64.) With this motion
 6
     pending, the Court issued an order finding that, pursuant to Federal Rule of Civil Procedure
 7
     12(a)(4) and General Order 17-08(A)(6), Defendant United States was not required to
 8
     provide discovery under the Mandatory Initial Discovery Pilot (“MIDP”) until “the Court’s
 9
     ruling on the pending Motion to Dismiss and the remaining parties’ answers or Rule 12
10
     motions.” (Doc. 84.) Subsequently, the Court denied Defendant United States’ Motion to
11
     Dismiss. (Doc. 92.) After filing its answer (Doc. 93), Defendant United States disclosed
12
     “approximately 2,900 pages of documents, including staff rosters, inmate files, and
13
     investigation documents concerning the death of Smith.” (Doc. 111 at 6.)
14
            On June 26, 2020, Plaintiffs filed their fourth amended Bivens complaint. (Doc. 103.)
15
     Bivens Defendants then filed their Motion to Dismiss. (Doc. 109.) As of October 28, 2020,
16
     this matter has been fully briefed. (Docs. 103, 109, 128, 134.) The Court has yet to rule on
17
     the pending Motion to Dismiss.
18
            The issue currently before this Court follows Plaintiffs’ request for discovery from
19
     Defendant United States. (Doc. 111-1.) Plaintiffs’ request included records of inmate-on-
20
     inmate violence and details of “the involvement of all individuals who decided or
21
     effectuated the cell placement of Romeo Giovanni and Clinton Smith . . . . [and] every
22
     reason and any rationale as to why Romeo Giovanni was celled with Clinton Smith . . . .”
23
     (Doc. 111-1 at 9–10.) Defendant United States recognizes that it will eventually provide
24
     this information as part of the discovery process, but it asks this Court to temporarily stay
25
     discovery pending resolution of Bivens Defendants’ Motion to Dismiss. (Doc. 111 at 12–
26
     15; Doc. 121 at 5.)
27
            In relevant part, Defendant United States argues that the discovery request, although
28
     not directed at Bivens Defendants, inextricably involves information relating to Plaintiffs’


                                             -2-
      Case 4:18-cv-00323-RCC Document 136 Filed 11/17/20 Page 3 of 4



 1
     claim against these sixteen individuals. (Doc. 111 at 13.) Plaintiffs contend that “[t]he fact
 2
     that the discovery may finally reveal which Bureau of Prisons official did what with respect
 3
     to the circumstances in this case . . . is of no consequence to the Court’s analysis.” (Doc.
 4
     118 at 3.) Additionally, Plaintiffs urge the Court to avoid further delay, noting that the
 5
     information requested will eventually be disclosed as the FTCA claim against Defendant
 6
     United States proceeds. (Id. at 7, 9.)
 7
            b. Discussion
 8
            Although motions to stay discovery are generally disfavored, “[a] district court has
 9
     discretion to stay civil proceedings in the interest of justice and in the light of the particular
10
     circumstances of the case.” Moreno v. Maricopa Cty. Corr. Health Servs., No. CV-17-
11
     01074-PHX-DJH (JFM), 2018 WL 3154470, at *3 (D. Ariz. June 28, 2018) (citing Grubbs
12
     v. Irey, No. Civ. S-0601714 RRB GGH, 2008 WL 906246, at *1 (E.D. Cal. Mar. 31, 2008);
13
     see also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings
14
     is incidental to the power inherent in every court to control the disposition of the causes on
15
     its docket with economy of time and efforts for itself, for counsel, and for litigants.”).
16
            As the parties correctly observe, Plaintiffs’ FTCA claim against Defendant United
17
     States will proceed. This includes the attendant discovery. Nonetheless, Plaintiffs had this
18
     valid FTCA claim at the time they filed their original Bivens action. While Plaintiffs relay
19
     the difficulty they have had litigating this case given the “secretive” nature of the events
20
     (Doc. 118 at 9), the fact remains, had Plaintiffs filed these claims together, the trajectory of
21
     discovery from all defendants would have proceeded on the same timeline. However,
22
     because of the unique procedural history of the case, this did not happen. Instead, Defendant
23
     United States provided initial discovery before the fourth amended Bivens complaint and
24
     subsequent Motion to Dismiss.
25
            The Court would like to resolve the disjointed nature of this case moving forward in
26
     light of the circumstances and in the interests of judicial economy. Therefore, the Court will
27
     temporarily stay additional discovery until the resolution of the pending Motion to Dismiss
28


                                               -3-
      Case 4:18-cv-00323-RCC Document 136 Filed 11/17/20 Page 4 of 4



 1
     as to Bivens Defendants. This will allow all parties to proceed on the same timeline and
 2
     offer more clarity.
 3
            Furthermore, the Court does not believe that the information requested by Plaintiffs
 4
     is necessary at this point to the extent it could have supported Plaintiffs’ claims against
 5
     Bivens Defendants. With regard to the fourth amended Bivens complaint, Plaintiffs need
 6
     only meet the pleading standard. Of possible assistance, Plaintiffs now have more than
 7
     2,000 pages of discovery including staff rosters, daily logs, inmate rosters, post orders, and
 8
     policies and program statements. (Doc. 121 at 4–5.)
 9
10
            IT IS ORDERED GRANTING the Motion for Temporary Stay of Discovery
11
     Pending Resolution of Motion to Dismiss. (Doc. 111.)
12
                           Dated this 16th day of November, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -4-
